22 So.3d 149 (2009)
Sandy CORDERO, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Segue Search of Florida, LLC, Appellees.
No. 1D09-3755.
District Court of Appeal of Florida, First District.
November 20, 2009.
Sandy Cordero, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Florida Unemployment Appeals Commission, Tallahassee, for Appellees.
PER CURIAM.
Because the notice of appeal was not filed within 30 days of the final order rendered by the Unemployment Appeals Commission, this appeal is hereby dismissed for lack of jurisdiction. See Fla. R.App. P. 9.110.
*150 VAN NORTWICK and PADOVANO, JJ., and BROWNING, JR., EDWIN B., Senior Judge, concur.